.5>(.)3

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT

United States Attorney
MATTHEW M. YELOVICH
ROGER YANG

Assistant United States Attorneys
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 5 54-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

FlLED

APR 214 2019

CLERK, U.S. D|STFI|CT COUR
EASTERN DlSTf-\|CT OF CALIFO NIA
m b mapr mean A

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS CONCERNING:
7701 Manet Pkwy., Sacramento, CA

23900 Nnrth Bryant Rd., Acampo, CA

7701 Vallecitos Way, Sacrarnento, CA

653 Main Ave., Sacramento, CA

7791 Othel Way, Sacrarnento, CA

7795 Othel Way, Sacrarnento, CA

7204 Alpine Frost Dr., Sacramento, CA
7988 Grandstaff Dr., Sacramento, CA

8656 Daimler Way, Sacramento, CA

9472 Poumelle Way, Sacramento, CA.

 

 

CASE NOS.

2:18-SW-0290 EFB,
2;18-SW~0291 EFB,
2:18-SW-0292 EFB,
2:18-SW-0293 EFB,
21 18-sW-0294 EFB, b
2;13-SW-0295 EFB,
2:18-SW-0296 EFB,
2:18-sw_0297 EFB,
2:18-SW-0298 EFB,
2:18-SW-0299 EFB

[P-RGP-QSEB§\'ORDER TO UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT
AFFIDAVITS

Upon application of the United States of America and good cause having been shown,

///
///

[PROPOSED] ORDER T0 UNSEAL SEARCH WARRANTS

 

 

 

 

bwl\)

\OOO\\O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IT lS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.

Dated; ('_f/Z’"//???/V G/ldzk/L />@{0~7

The Honorable Carolyn K Delaney
UNITED STATES MAGISTRATE UDGE

[PROPOSED] ORDER To UNSEAL SEARCH WARRANTS

 

 

